Citation Nr: 0310377	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This appeal arises from a May 1999 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, denied entitlement to service connection 
for hypertension.  In December 2002, the veteran was afforded 
a personal hearing before the undersigned, who is the Acting 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  A transcript of the hearing is 
associated with the claims folder.  

At the December 2002 hearing, the veteran indicated that he 
wanted to pursue a claim of entitlement to an initial 
compensable rating for hepatitis.  Accordingly, the matter is 
referred to the RO for any development deemed appropriate.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the claimant and the representative of the information and 
evidence necessary to substantiate a claim, and enhanced VA's 
duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This change in the law 
applies to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Prior to February 22, 2002, if the Board accepted evidence 
not previously considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the Board was required to refer such evidence to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless the appellant (or representative) waived, 
in writing, initial consideration by the RO, or the Board 
could grant the benefits sought on appeal.  38 C.F.R. § 
20.1304(c) (in effect prior to February 22, 2002).  

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defects, or perform any 
other action essential to appellate review in many appeals 
properly before it without remanding the case back to the RO.  
See 67 Fed. Reg. 3,099 (January 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The new rules also 
permitted the Board to consider additional evidence it had 
obtained without obtaining a waiver of initial RO review from 
the appellant.  The regulatory provision 38 C.F.R. § 
20.1304(c) was removed in its entirety.

On May 1, 2003, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) (DAV), the United States Court of Appeals for the 
Federal Circuit invalidated the regulatory provision in 
38 C.F.R. § 19.9 that allowed the Board to develop evidence 
on a claim.  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) and the amended rule codified at 38 C.F.R. 
§ 20.1304 are inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit held that section 19.9(a)(2) denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration and without 
having to obtain a waiver from the appellant of that right to 
initial review.  The Federal Circuit found that this was 
contrary to 38 U.S.C.A. § 7104(a) because the Board is 
"primarily an appellate tribunal" that decides appeals from 
the denial of veterans benefits.  The Federal Circuit also 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), which requires the 
Board to provide claimants with notice required by 
38 U.S.C.A. § 5103(a), and to give claimants 30-days to 
respond.  The Federal Circuit found that the 30-day 
requirement was contrary to 38 U.S.C.A. § 5103(b), which 
provides claimants one year to submit evidence.  See 
38 U.S.C.A. § 5103(b).  Thus, there is no current regulatory 
authority permitting the Board to provide VCAA notice.  


In light of the mandates of the VCAA and DAV, a remand is 
required in this case.  The Board must now remand cases to 
the RO when it decides that additional development is 
necessary or when the Board receives additional evidence 
without a written waiver of initial RO review, unless it 
needs to clarify procedural matters; or consider law, 
regulations, or court decisions not considered by the RO; or 
consider independent medical opinions.  In addition, the 
Board may not currently issue VCAA notice letters.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).   

During the December 2002 hearing, the veteran testified that 
Robert G. Benson, M.D., treated him for symptoms of high 
blood pressure in 1969, and that he believed Dr. Benson made 
a diagnosis of hypertension had been made at that time.  He 
said Dr. Benson had been his primary care physician from 1969 
to 1992.  He reported that Dr. Benson had died in 1992, and 
that his treatment records had been forwarded to Dr. Ronald 
O. Lee.  Those medical reports, if available, are not of 
record.  Thus, an attempt to obtain them should be made.  
VA's duty to assist the veteran includes obtaining pertinent 
medical records where indicated by the facts and 
circumstances of an individual case.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002). 

Accordingly, this case is remanded for the following:  

1.  Ask the veteran to submit any 
information and/or evidence, e.g., lay 
statements, etc., that he may have to 
substantiate his claim of entitlement to 
service connection for hypertension.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hypertension from 
January 1969 to the present.  Obtain 
records from each health care provider he 
identifies.

3.  The record indicates that the veteran 
was treated for hypertension by Robert G. 
Benson, M.D., and that these records are 
being held by Ronald O. Lee, M.D., 
located at 1329 Lusitana Street, Suite 
303, Honolulu, Hawaii 96813.  Make 
arrangements to obtain hospital 
summaries, complete clinical records, and 
outpatient treatment reports from these 
doctors for the period dated from 1969 to 
1992.  If no records are available, 
please obtain documentation of such.  

4.  If deemed appropriate, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to ascertain 
the nature and etiology of his 
hypertension.  Send the claims folder to 
the examiner for review.  The examiner 
should document that the claims file has 
been reviewed and record all findings in 
detail.  The examiner also should comment 
on whether it is at least as likely as 
not that the veteran's hypertension is 
related to active service or became 
manifest to a compensable degree within a 
year of separation from active service.  
Any conclusion reached should be 
discussed.

5.  Review the claims folder and ensure 
that all of the above development actions 
have been conducted and completed in full 
and, if obtained, that the examination 
report is in compliance with the 
directives of this REMAND.  If the 
examination report is deficient in any 
manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim of 
entitlement to service connection for 
hypertension, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the veteran an appropriate 
period of time for response.

The purpose of this REMAND is to obtain additional 
information.  The Board intimates no opinion as to the 
ultimate disposition of the issue on appeal.  The veteran 
need take no further action until he is further informed, and 
no inference should be drawn regarding the final disposition 
of this claim as a result of this Remand.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Michael A. Herman
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




